Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Stark on 05/26/2022

The application has been amended as follows: 

Replace the current claims with the following claims:

1-8. 	(cancelled)

9.	(currently amended) An appliance comprising:	
an at least one first panel;
	an at least one second panel, wherein the at least one first and second panels are coupled to define a structural member;
	a cavity defined between the at least one first and second panels, and further wherein an at least partial vacuum is defined within the cavity, wherein the at least partial vacuum generates an inward compressive force that is exerted on the at least one first and second panels toward the cavity;
	insulation materials disposed between the at least one first and second panels;
	a central flattening portion of each of the at least one first and second panels, the central flattening portion including a high portion and a low portion, wherein the inward compressive force of the at least partial vacuum biases and deflects the high portion toward a co-planar position with respect to the low portion; and
	structural reinforcements defined by the central flattening portion of the at least one first and second panels and extending between the high portion and the low portion, the inward compressive force of the at least partial vacuum deflecting the structural reinforcements and the central flattening portion toward the co-planar position, the structural reinforcements being scallop-shaped curved portions that are configured to prevent deflection of the central flattening portion beyond the co-planar position of the high and low portions, wherein:
the deflection of the scallop-shaped curved portions are configured to absorb the inward compressive force generated by the at least partial vacuum to prevent the deflection of the central flattening portion beyond the co-planar position; 
the structural reinforcements further comprising stabilizing geometries that are configured to resist the inward compressive force and resist deflection of the central flattening portion beyond the co-planar position; and 
upon expression of gas from the cavity, the central flattening portion of the at least one first panel and the central flattening portion of the at least one second panel are configured to deflect under the inward compressive force such that the central flattening portions are flush with the at least one first and the at least one second panels, respectively.

10.	(original) The appliance of claim 9, wherein multiple first panels are coupled to multiple second panels to further define a structural cabinet.

11-17.	(cancelled)

18.	(original) The appliance of claim 9, wherein the at least one first panel and the at least one second panel further comprise:
	corner edges; and
	fastener portions proximate the corner edges.

19-20.	 (cancelled)	

21.	(new) The appliance of claim 9, wherein the at least one first panel and the at least one second panel are coupled together to define an insulated structural panel.

22.	(new) The appliance of claim 9, wherein the at least one first panel is a metallic panel.

23.	(new) The appliance of claim 9, wherein the at least one second panel is a metallic panel.

24.	(new) The appliance of claim 9, wherein the insulation materials include at least one of a silica-based material, rice husk ash powder, perlite, glass spheres, hollow glass spheres, cenospheres, and diatomaceous earth.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 9. Aiso et al. (US20140026885) disclose an apparatus (see e.g. solar heat collector comprising vacuum thermal insulation materials in Fig 7, Par. 66, for hot water supply in Par. 5, Aiso et al. discloses the vacuum thermal insulating panel can also be used for refrigerator in Par. 8. Thus it would have been obvious for a person with ordinary skills in the art to modify the vacuum thermal insulating panel in a refrigerator application) comprising:
an at least one first panel (see e.g. skin 21a in Fig 7, Par. 66);
an at least one second panel (see e.g. skin 21b in Par. 66, Fig 7), wherein the at least one first and second panels are coupled to define a structural member (see e.g. 21a and 21b together made up vacuum thermal insulation structure shown in Par. 66, Fig 7) ;
a cavity defined between the at least one first and second panels, and further wherein an at least partial vacuum is defined within the cavity (see e.g. cavity wherein 27 is filled in Fig 7, Par. 66), wherein the at least partial vacuum generates an inward compressive force that is exerted on the at least one first and second panels toward the cavity (see e.g. Par. 39);
Insulation materials disposed between the at least one first and second panels (see e.g. core materials 27 which is formed by compressing a thermal insulation material in Par. 66);
a central flattening portion of each of the at least one first and second panels, the central flattening portion including a high portion and a low portion (see e.g. flat portion of 21a, high portion can corresponds to 26 grooves in Fig 8), 
structural reinforcement defined by the central flattening portion of the at least one first and second panels and extending between the high portion and the low portion (see e.g. reinforcement 26 in Par. 71, Fig 8. It is well known that panel for vacuum thermal insulating panel has core, rigidity reinforcement in Par. 8), the structure reinforcement being configured to prevent deflection of the central flattening portion beyond the co-planar position of the high and low positions (see e.g. vacuum thermal insulating panel can hold rigidity again internal negative pressure or vacuum and rigidity against the overall deflection or deformation of the panel in Par. 8).
Aiso et al. does not discloses wherein the inward compressive force of the at least partial vacuum biases and deflects the high portion toward a co-planar position with respect to the low portion. 
Aiso et al. does not discloses the inward compressive force of the at least partial vacuum deflecting the structural reinforcements and the central flattening portion toward the co-planar position, the structural reinforcements being scallop-shaped curved portions that are configured to prevent deflection of the central flattening portion beyond the co-planar position of the high and low portions, wherein:
the deflection of the scallop-shaped curved portions are configured to absorb the inward compressive force generated by the at least partial vacuum to prevent the deflection of the central flattening portion beyond the co-planar position; 
the structural reinforcements further comprising stabilizing geometries that are configured to resist the inward compressive force and resist deflection of the central flattening portion beyond the co-planar position; and 
upon expression of gas from the cavity, the central flattening portion of the at least one first panel and the central flattening portion of the at least one second panel are configured to deflect under the inward compressive force such that the central flattening portions are flush with the at least one first and the at least one second panels, respectively.
Ferraio et al. (US20030094048) discloses refrigerator can comprise vacuum panel in Par. 3, Ferraio et al. further discloses preformed recess on the surface of vacuum panel in order to prevent unwanted negative pressure formed recesses as the result of vacuum in Par. 22, Fig 2, claim 1.  
Thus neither Aiso et al. nor Ferraio et al. alone or in a combination teaches 
the inward compressive force of the at least partial vacuum deflecting the structural reinforcements and the central flattening portion toward the co-planar position, the structural reinforcements being scallop-shaped curved portions that are configured to prevent deflection of the central flattening portion beyond the co-planar position of the high and low portions, wherein:
the deflection of the scallop-shaped curved portions are configured to absorb the inward compressive force generated by the at least partial vacuum to prevent the deflection of the central flattening portion beyond the co-planar position; 
the structural reinforcements further comprising stabilizing geometries that are configured to resist the inward compressive force and resist deflection of the central flattening portion beyond the co-planar position; and 
upon expression of gas from the cavity, the central flattening portion of the at least one first panel and the central flattening portion of the at least one second panel are configured to deflect under the inward compressive force such that the central flattening portions are flush with the at least one first and the at least one second panels, respectively.

For the above reason, claims 9-10, 18, 21-24 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783